Citation Nr: 1712123	
Decision Date: 04/14/17    Archive Date: 04/19/17

DOCKET NO.  15-26 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a cervical spine disorder. 


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Crawford, Associate Counsel







INTRODUCTION

The Veteran served on active duty in the U.S. Army from February 1958 to August 1981.  The Veteran received a National Defense Service Medal and a Combat Infantryman Badge, among other awards. 

This appeal to the Board of Veterans' Appeals (Board) is from a September 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In the September 2013 rating decision, the RO also granted service connection for diabetes mellitus, Type II, with a 20 percent evaluation effective June 18, 2012.  In a February 2014 notice of disagreement (NOD), the Veteran disagreed with the initial rating assigned for his diabetes mellitus, Type II.  Although a statement of the case (SOC) was issued in January 2015 concerning the claim, the Veteran did not submit a timely substantive (VA Form 9 or equivalent) response.  See 38 C.F.R. § 20.200 (2016) (an appeal to the Board consists of a timely filed a NOD and, after receipt of a SOC, a timely filed substantive appeal (e.g., a VA Form 9 or equivalent statement)).  As the Veteran did not perfect his appeal concerning the claim for an initial increased rating of higher than 20 percent for diabetes mellitus, Type II, this issue is not before the Board.

In the Veteran's July 2015 VA Form 9, substantive appeal, he requested a hearing before the Board in conjunction with his claim for service connection for a cervical spine disorder.  However, in a statement received in March 2016, he withdrew that request.  

Also in the March 2016 statement, the Veteran requested that his claim for service connection for tuberculosis be reconsidered along with the rating assigned for his service-connected diabetes mellitus, Type II.  Effective March 24, 2015, when a claimant submits a communication indicating a desire to apply for VA benefits, but the communication does not meet the standards of a complete claim for benefits, the communication will be considered a request for an application form for benefits under 38 C.F.R. §§ 3.150, 3.155 (a) (2016).  When such a communication is received, VA shall notify the claimant and the claimant's representative of the information necessary to complete the application form or form prescribed by the Secretary.  Id.  In light of the foregoing, the Veteran's claims for service connection for tuberculosis and an increased rating for diabetes mellitus, Type II, are both referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  38 C.F.R. § 19.9(b) (2016).

A motion to advance this appeal on the Board's docket has been raised by the Board's Acting Vice Chairman.  The undersigned is granting the motion and advancing the appeal on the docket based upon advanced age.  38 C.F.R. § 20.900(c) (2016) ("advanced age" is defined as 75 or more years of age); 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The most probative evidence of record shows that the Veteran's cervical spine disability, identified as degenerative joint disease superimposed on ankylosing spondylitis of the cervical spine and diffuse degenerative disease of the cervical spine, was not caused by his military service nor had its onset in military service; arthritis of the cervical spine did not manifest to a compensable degree within one year of separation from service.  


CONCLUSION OF LAW

A chronic cervical spine disability was not incurred in or aggravated by the Veteran's military service.  38 U.S.C.A. §§ 1110, 1131, 1137, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).





REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, VA's duty to notify has been satisfied.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records and private treatment records have been obtained.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.

The Veteran was also provided with a VA examination in August 2013 (the report of which has been associated with the claims file).  Notably, the Veteran has repeatedly objected to the adequacy of the August 2013 VA examination conducted during this appeal, particularly due to the alleged inexperience of the VA examiner.  However, in Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011), the United States Court of Appeals for the Federal Circuit held that VA medical examiners are presumed competent in the absence of clear evidence to the contrary.  Id. at 1366.  Upon review of the August 2013 examination report, the Board observes that the respective examiner reviewed the Veteran's past medical history, recorded his current complaints and history, conducted an appropriate evaluation, and rendered medical findings, diagnoses and an opinion consistent with the remainder of the evidence of record.  Overall, the Board concludes that it is not shown that the August 2013 VA examiner was inexperienced, as alleged; the examination report contains sufficient clinical findings and consideration of relevant history to provide probative medical evidence adequate for rendering a decision on the issue on appeal.  See Barr v. Nicholson, 21 Vet. App. 30, 311 (2007).
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II. Service Connection for a Cervical Spine Disorder

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may also be granted for chronic disabilities, including arthritis, if such is shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  As an alternative to the nexus requirement, service connection for this chronic disability may be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303(b) (2016).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2016). When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran is seeking service connection for a cervical spine disorder.  It is his contention that he served as a parachutist in service and that the impact from his multiple jumps along with his combat service contributed to his current degenerative joint disease ankylosing spondylitis of the cervical spine.  

Governing law provides for a relaxed evidentiary standard for veterans who served in combat.  38 U.S.C.A. § 1154(b) (West 2014).  In the case of a veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, the Secretary of VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service.  38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(d) (2016).  Section 1154(b) does not create a presumption of service connection for a combat veteran's alleged disability; the appellant is still required to meet the evidentiary burden as to service connection, such as whether there is a current disability or whether there is a nexus to service, both of which require competent medical evidence.  Collette v. Brown, 82 F.3d 389, 392 (1996); Reeves v. Shinseki, 682 F.3d 988 (Fed.Cir.2012) (holding that, when the veteran asserts that the symptoms of his disability began while in service, the combat presumption may support service connection under a theory of chronicity).

In this case, the Veteran's DD 214 shows that he served as an Infantryman for 23 years and in the Military Police for over 5 years.  His decorations, medals, and other awards also include the Combat Infantryman Badge and a Master Parachutist Badge.  As the Veteran's reports of parachute jumping and serving in the airborne and combat units are consistent with the circumstances of his service, an in-service injury is established.  What the Veteran must still show to establish service connection for his cervical spine disability is that he has a current disability that is related to his service, to include his combat service and/or activities as a parachutist.  

The evidence shows that the Veteran has a current cervical spine disorder, as postservice treatment records from his private rheumatologist show that he was given a diagnosis of degenerative joint disease superimposed on ankylosing spondylitis of the cervical spine in 2010 or 2011.  Additionally, on August 2013 VA examination, the Veteran was also given a diagnosis of diffuse degenerative disease of the cervical spine.  

However, the Veteran's service treatment records are silent for any complaints, findings, treatment, or diagnoses related to the neck.  On May 1981 service separation physical examination, a clinical evaluation of the Veteran's upper extremities, spine, and other musculoskeletal areas was noted to be normal, and in the associated report of medical history, the Veteran also denied having or ever having had recurrent back pain; swollen or painful joints; arthritis, rheumatism or bursitis; broken bones; and bone, joint or other deformity. 

Based on the foregoing, service connection for a cervical spine disorder on the basis that it became manifest in service and persisted, is not warranted.  As there is no competent evidence that arthritis in the cervical spine was manifested in the first postservice year, there is also no basis for considering (and applying) the 38 U.S.C.A. § 1112 chronic disease presumptions (for arthritis).

Regarding whether the Veteran's current cervical spine disorder is otherwise related to his service, to include his combat service and parachuting activities therein, the weight of the probative evidence shows that the Veteran's disability is not related to any parachute jumping activities while in service.  Although the record contains conflicting evidence as to whether the Veteran's neck disability is related to service, the preponderance of the evidence is against the Veteran's claim for service connection for degenerative joint disease ankylosing spondylitis of the cervical spine. 

It is the responsibility of the Board to assess the credibility and weight to be given to the evidence.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  In weighing the evidence, the Veteran is entitled to the benefit of the doubt.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  This does not mean that a claim must be granted because there is conflicting evidence.  Rather, the benefit of the doubt applies where there is compelling reason to favor the negative evidence over the positive and the issue is simply "too close to call."  Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

When reviewing conflicting medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Ultimately, in weighing medical evidence, "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).    

The primary pieces of evidence tending to prove a connection between the Veteran's degenerative joint disease ankylosing spondylitis of the cervical spine and service are the favorable July 2012, June 2013, and April 2014 private medical nexus opinions submitted by Dr. G., the Veteran's private treating rheumatologist, and the Veteran's lay beliefs of an association.  This evidence is rebutted by a VA medical opinion concluding that the condition is not related to service. 

Initially, the Board finds the Veteran's lay statements in support of establishing the nexus element are not competent, and thus, not probative evidence in support of the claim.  To the extent that the Veteran has asserted his personal belief that there exists a medical relationship between his degenerative joint disease and being a parachutist in service, this provides no basis for allowing the claim.  Here, the Veteran asserts in his March 2016 letter to VA that the numerous parachute jumps that he did while in service contributed to his neck disability.  However, although a "[veteran] is competent to make lay statements that establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection," a "[veteran] is not competent to opine as to medical etiology or render medical opinions."  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Hence, the Veteran's lay belief has no probative value as to meeting the "nexus" element of direct service connection.

Next, the Board weighs the conflicting medical opinions of record on whether there is a nexus to service.  The favorable nexus opinions, while competent, are not persuasive, and therefore should be assigned little probative weight.  In particular, although the favorable medical nexus opinions were submitted by the Veteran's private rheumatologist, Dr. G., who has been treating the Veteran since as early as 2010, they are speculative nature.  For example, Dr. G.'s July 2012 medical opinion states that the Veteran's neck disability is "likely attributed to his Army service and parachuting from airplanes."  Dr. G.'s June 2013 positive medical opinion stated, "There is enough evidence to suggest that repetitive trauma may predispose articular cartilage to prematurely degenerate and manifest as osteoarthritis.  Therefore, I suspect that [the Veteran's] degenerative arthritis of the spine and knees could be contributed by his jumping from the planes during his army service."  (Emphasis added).  Also, Dr. G's April 2014 medical opinion used the same speculative language.  Statements like this from doctors that are, for all intents and purposes, inconclusive or speculative as to the origin of a disorder generally cannot be employed as suggestive of a linkage between the disorder and the Veteran's military service.  Indeed, there is a line of precedent cases discussing the lesser probative value of opinions like this that contain such equivocal language, in effect indicating that what is posited "may" be true or that it is "possible", which is akin to saying it just as well "may not" be true or "not possible."  See Bostain v. West, 11 Vet. App. 124, 127-28, Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus); See also Warren v. Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement framed in terms such as "could have been" is not probative); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) ("may or may not" language by physician too speculative).  See, too, Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Perman v. Brown, 5 Vet. App. 227, 241 (1993); Winsett v. West, 11 Vet. App. 420, 424 (1998); and Sklar v. Brown, 5 Vet. App. 104, 145-6 (1993).
Although the private physician did diagnose the Veteran with degenerative joint disease ankylosing spondylitis of the cervical spine, the medical opinion failed to provide a sufficient and fully articulated reasoning on how this could be related to his in-service activities.  Therefore, these private medical nexus opinions have little probative value.  Inadequate medical examinations include examinations that contain only data and conclusions, do not provide an etiological opinion, are not based upon a review of medical records, or provide unsupported conclusions.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

The favorable private opinion evidence is outweighed by the VA medical opinion against the claim, which is consistent with the evidence showing that his neck pain did not begin until years after the Veteran left military service.  

The August 2013 VA examiner provided a negative opinion against the claim, and noted that it was less likely than not (less than 50 percent probability) that the Veteran's neck disability was caused by parachute jumping.  In reaching this conclusion, the examiner gave consideration to the history reported by the Veteran at the examination, which was that the onset of his symptoms was in 2010, after he began experiencing severe pain in the low back and upper spine from yardwork.  The examiner also acknowledged the Veteran's report that his neck symptoms were possibly from parachute jumps in service; however, he reviewed the claims file and noted that there were no neck complaints or any other specific incidents of injury to the neck that occurred while the Veteran was in service.  The examiner explained that it was unlikely that routine parachuting activities would cause an advanced degree of degenerative change without an acute episode of neck injury.  The Board accepts the August 2013 VA medical opinion as probative evidence on the medical nexus question.  In this instance, the examiner reviewed the claims file, which included relevant service treatment records.  The VA examiner also considered the favorable medical opinions sent by the Veteran's rheumatologist.  In conclusion, the August 2013 VA examiner's negative opinion is entitled to greater weight because he considered the Veteran's relevant medical history, his service treatment records which indicated a lack of a specific neck injury/complaints that occurred in service, and the positive nexus opinions given by the Veteran's rheumatologist. 
Moreover, the Board has considered whether the Veteran has established a continuity of symptomatology of his chronic cervical spine arthritis/DJD, as a possible alternative to the nexus requirement for establishing service connection.  The Veteran testified as to his in service parachuting injuries to his cervical spine disorder and continuity of symptomatology, which he has been competent to observe.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (holding that lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection).  Here, the Veteran is competent to observe and experience a history of chronic pain of his cervical spine dating back many years.  Nonetheless, the Veteran's contentions of a continuity of pain symptoms, while competent, are not also credible, is support of his claim.  The Board finds the Veteran's statements in this regard are both vague and inconsistent.  Indeed, during service, the Veteran specifically denied any spine-related pain at the May 1981 separation examination, where he specifically denied recurrent back pain; swollen or painful joints; arthritis, rheumatism or bursitis; broken bones; and bone, joint or other deformity.  The Veteran asserts that he began having problems in 2004, but then in a July 2013 letter to VA, he said he noticed problems with his neck two years ago after he fell while working in the yard.  Also, at the August 2013 VA examination, the Veteran reported that the cervical spine problems began in 2010 after doing yardwork.  Both the August 2010 and May 2011 private physical examinations showed that the Veteran denied having neck pain.  The reports of neck pain seem to begin in 2010/2011, which is about two decades after separation from service.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint can be considered as a factor, along with other factors concerning the veteran's health and medical treatment during and after military service).  Thus, it is not shown that the Veteran has had a continuity of cervical spine pain symptomatology since separation from service.

The Board concludes the evidence does not support the claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).

ORDER

Service connection for a cervical spine disorder is denied.  




____________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


